 206DECISIONSOF NATIONALLABOR RELATIONS BOARDIn order to give as wide a publication to the attached notice as possible it will berecommended that Respondent, by one of its officers, read the notice to the member-ship of Local 777 at the first regular meeting of its membership held 20 days afterthe issuance of this report. It will be further recommended that, to insure compliancewith said recommended reading of the notice, Respondent give 5 days' notice of saidmeeting, fixing the time and place, to the Regional Director for the Thirteenth Regionso that the Regional Director may assign a Board agent or agents to attend such meet-ing to obtain proof of compliance, with police or Federal Bureau of Investigation pro-tection if deemed advisable by the Regional Director.Itwill also be recommended that Respondent post the attached notice in conspicu-ous places in its halls and offices and that at least one copy of the notice be placed ineach room of Respondent's halls and offices, including the restrooms.Upon the basis of the foregoing findings and conclusions and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.Crown Metal is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 777 is a labor organization within the meaning of Section 2(5) of the Act.3. Joseph Glimco, Wallace Brown, Raymond Frazier, and Robert Howard areagentsof Local 777.4.By engaging in the conduct above found, Respondent has restrained and coercedemployees in the exercise of the rights guaranteed by Section 7 of the Act in violationof Section 8(b) (1) (A) of the Act.5.The aforesaid labor practices are unfair labor practices within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]K.W. Muth Company, Inc.andAllan W.Hoffman,PetitionerandUnited Furniture Workers of America,Local#800.CaseNo. 13-RD-553.November 26, 1963DECISION, DIRECTION, AND ORDERDIRECTING HEARINGPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on July 19, 1963, under thedirection and supervision of the Regional Director for the ThirteenthRegion among the employees in the stipulated unit.At the conclu-sion of the balloting, the parties were furnished with a tally of ballotswhich showed that of approximately 40 eligible voters, 40 cast bal-lots, of which 17 were for and 17 were against the Union, with 6 bal-lots challenged.The challenged ballots were sufficient in number toaffect the results.Thereafter, the Union filed timely objections toconduct affecting the election.The Regional Director investigated the objections and challengesand, on'September 12, 1963, issued his report on objections and chal-lenges.He recommended that the challenges be sustained.He alsofound that some of the conduct complained of in objection No. 1interfered with the election, and recommended that the election be set145 NLRB No. 22. K. W. MUTH COMPANY, INC.207aside and a new election be directed.However, he further recom-mended, if the election is not set aside, that a hearing be held to resolvefactual issues which he found were raised by objections Nos. 1, 2, and 4.The Employer filed timely exceptions to the Regional Director's re-port and the Union filed a reply.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties, thatthe following unit is appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All production andmaintenance employees at the Employer's Sheboygan, Wisconsin, lo-cation, including truckdrivers, but excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.5. The Board has considered the Regional Director's report, the Em-ployer's exceptions,' and the Union's reply, and upon the entire recordin this case finds :The challenged ballots:The Employer, a fabricator of hardboardand related products, has a complement of approximately 40 produc-tion employees.Its acknowledged supervisors are the productionsuperintendent, the production manager, and the silk screen and lami-nating department supervisor.An undisclosed number of the engi-neering staff also exercise some supervisory authority.The Unioncontended, and the Regional Director found, that in addition to theadmitted supervisors, the six challenged voters-Gehrig, Hildebrand,Hawkins, Fraizer, Steil, and Semph-are also supervisors.The Em-ployer contends that the six-named individuals are "leadmen" or"working foremen" possessing no supervisory attributes within thestatutory definition.Gehrig and Hildebrand are skilled employees who spend part oftheir time setting up machines for other employees in their depart-ments.The production superintendent, however, assigns worktoIn the absence of exceptionsthereto,we adoptpro formathe Regional Director'srecommendationthat objection No 3 be overruled 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch other employees and transfers them from department to depart-ment as work requires.Hawkins is assigned to the Tufllex department where he works nor-mally with only one other employee. Fraizer, who has a helper, un-loads trucks and boxcars and moves stock within the plant.Steil, ashipping clerk, prepares bills of lading, writes up packing slips, andmakes loading arrangements.Semph, who usually works alone, per-forms maintenance work throughout the plant.The Regional Director found that none of the six employees chal-lenged by the Union has authority to hire, fire, lay off, discipline,suspend, or recall employees, or to make any effective recommendationsconcerning such action.The Regional Director's findings furtherreflect that none of the six responsibly directs other employees in amanner requiring the use of independent judgment.Notwithstandingsuch findings-to which the Union has not excepted-the RegionalDirector concluded that the employees in question were "clothed withapparent authority to speak for management" and on that basis foundthem to be supervisors.We do not agree.As the six employees donot possess any of the indicia of supervisory authority as defined inSection 2(11) of the Act, we find that they are not supervisors.Weshall, therefore, overrule the challenges to their ballots and directthat their ballots be opened and counted, and that a revised tally ofballots be served upon the parties.The objections:The Regional Director recommended that the elec-tion be set aside on the basis of objection No. 1, because he found thatthe Employer had made material misrepresentations on the eve of theelection.He based that finding upon literature issued by the Em-ployer, as well as oral statements by its managerial and supervisorypersonnel which in effect denied the Union's claim that during bargain-ing prior to the filing of the instant petition the Union had reachedagreement with the Employer upon certain contractual provisions.In its exceptions, the Employer alleges in substance that there was nomisrepresentation since, so it asserts, there had been no negotiatedagreement authorized by or binding on it with respect to the con-tractual provisions in question.In view of these circumstances webelieve that an issue of fact is raised at least in part with respect toobjection No. 1 warranting a hearing for purposes of resolving thefactual conflict.We also find that objection No. 2 raises an issue of fact, except forthat part of the objection concerning alleged statements by Gehrig tofellow employees.The Regional Director found that Gel rig's state-ments, if made, were objectionable because they were made by an in-dividual whom he found to be a supervisor.However, as we have K. W. MUTH COMPANY, INC.209found that Gehrig, like the other challenged individuals, is not asupervisor, his statements do not constitute election interference.2For this reason, we likewise do not adopt the Regional Director'srecommendation that a hearing be held with respect to objection No. 4as it is confined to alleged statements by three of the challengedemployees.Accordingly, we shall direct that if the revised tally of ballots dis-closes that the Union has not received a majority of the votes cast, ahearing be held with respect to objections Nos.1 and 2 except as it con-cerns Gehrig's conduct.[The Board directed that the Regional Director shall, within 10days from the date of this Decision, open and count the ballots ofGehrig, Hildebrand, Hawkins, Fraizer, Steil, and Semph and serveupon the parties a revised tally of ballots.If the tally discloses that amajority of the valid ballots have been cast for the Union, the RegionalDirector shall issue the appropriate certification of representatives.In the event the tally shows that the Union has failed to receive amajority of the valid ballots, the Regional Director is directed to pro-ceed with a hearing as hereinafter provided.[The Board ordered that, in the event the Union fails to receive amajority of the valid ballots, a hearing be held before a HearingOfficer to be designated by the Regional Director to resolve the issueswith respect to objections Nos. 1 and 2 except as it concerns Gehrig'sconduct.[The Board further ordered that the Hearing Officer serve uponthe parties a report containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to the Board as to thedisposition of the said objections.Within 10 days from the dateof issuance of such report any party may file with the Board in Wash-ington, D.C., an original and six copies of exceptions. Immediatelyupon the filing of such exceptions, the party filing the same shall servea copy upon each of the other parties, and shall file a copy with theRegional Director.If no exceptions are filed, the Board shall adoptthe recommendations of the Hearing Officer.[The Board further ordered the above-entitled proceeding be re-ferred to the Regional Director for the Thirteenth Region for the pur-pose of opening and counting the challenged ballots and, if necessary,conducting a hearing.]2Pattsfield Shoe Company,119 NLRB 1067.734-070-64-vol. 145-15